 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   ANTONIO BECERRA
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:18-cr-00080-DAD-BAM
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE SENTENCING DATE
13    ANTONIO BECERRA,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, ANTONIO BECERRA, by and through his attorney of

19   record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for July

20   1, 2019, be continued to August 12, 2019.

21          On Monday, June 24th, I was assigned a trial court in the matter of People v. Montelongo,

22   et. al. The defendants are charged with a gang related homicide. Because of the Aranda-Bruton

23   issues, the parties have stipulated to dual juries and trial estimate is approximately 4 weeks (the

24   trial court will be dark July 8-12, however, the Honorable Drozd calendar is full for July 8, 2019.

25   Because counsel for Mr. Becerra will be engaged in jury trial, all parties have agreed to continue

26   sentencing to August 12, 2019. I have spoken to AUSA MELANIE ALSWORTH and she has no

27   objection to continuing the sentencing hearing.

28
                                                        1
 1          IT IS SO STIPULATED.
                                                               Respectfully Submitted,
 2

 3   DATED: 6/25/19                                            /s/ David A Torres          ___
                                                               DAVID A. TORRES
 4                                                             Attorney for Defendant
                                                               ANTONIO BECERRA
 5

 6

 7   DATED: 6/25/19                                            /s/ Melanie Alsworth_______
                                                               MELANIE ALSWORTH
 8                                                             Assistant U.S. Attorney
 9

10
                                               ORDER
11

12          The sentencing hearing currently scheduled for July 1, 2019 is continued to August 12,

13   2019 at 10:00 am.

14   IT IS SO ORDERED.
15
        Dated:    June 26, 2019
16                                                   UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
